911 F.2d 726Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.ARTHUR G. STRISSEL, JR., Defendant-Appellant.
No. 89-5534
UNITED STATES COURT OF APPEALS,FOURTH CIRCUIT
Argued Dec. 7, 1989.Decided Aug. 21, 1990.As Amended Aug. 27, 1990.

1
See 920 F.2d 1162.